


Exhibit 10.25

 

OMNIBUS AMENDMENT

 

OMNIBUS AMENDMENT

 

DATED AS OF MARCH 21, 2008

 

BY AND AMONG

 

USS RECEIVABLES COMPANY, LTD.,

 

UNITED STATIONERS FINANCIAL SERVICES LLC,

 

UNITED STATIONERS SUPPLY CO.,

 

FALCON ASSET SECURITIZATION COMPANY LLC,

 

PNC BANK, NATIONAL ASSOCIATION,

 

MARKET STREET FUNDING LLC,

 

JPMORGAN CHASE BANK, N.A.
(successor by merger to BANK ONE, NA (Main Office Chicago)),

 

FIFTH THIRD BANK

 

and

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.
(successor in interest to JPMORGAN CHASE BANK, N.A.), as Trustee

 

 

AMENDMENT NO. 5 TO SERIES 2004-1 SUPPLEMENT

 

AMENDMENT NO. 6 TO SERIES 2003-1 SUPPLEMENT

 

AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED SERIES
2000-2 SUPPLEMENT

 

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED POOLING
AGREEMENT

 

 

--------------------------------------------------------------------------------


 

OMNIBUS AMENDMENT

 

This OMNIBUS AMENDMENT (this “Omnibus Amendment”) is entered into as of
March 21, 2008 by and among USS Receivables Company, Ltd., a Cayman Islands
limited liability company (“USSR”), United Stationers Financial Services LLC, an
Illinois limited liability company (“USFS”), United Stationers Supply Co., an
Illinois corporation (“USSC”, and together with USSR and USFS, the “USS
Companies”), Falcon Asset Securitization Company LLC, a Delaware limited
liability company (“Falcon”), PNC Bank, National Association, as Administrator
under and as defined in the Series 2000-2 Supplement referred to below (“PNC”),
Market Street Funding LLC (“Market Street”), JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as the Funding
Agent and the sole APA Bank under and as defined in the Series 2003-1 Supplement
referred to below (“JPMorgan Chase Bank” or the “Funding Agent”), Fifth Third
Bank, as Administrator under and as defined in the Series 2004-1 Supplement
referred to below (“Fifth Third”) and The Bank of New York Trust Company, N.A.
(successor in interest to JPMorgan Chase Bank, N.A.), as Trustee (the
“Trustee”).

 

RECITALS

 

WHEREAS, USSR, USFS, as Servicer (the “Servicer”), and the Trustee are parties
to that certain Second Amended and Restated Pooling Agreement, dated as of
March 28, 2003 (as amended, supplemented, restated or otherwise modified and in
effect from time to time, the “Pooling Agreement”);

 

WHEREAS, USSR, the Servicer, Fifth Third and the Trustee are parties to that
certain Series 2004-1 Supplement, dated as of March 26, 2004, to the Pooling
Agreement, as amended by the Omnibus Amendment with respect thereto, dated as of
March 25, 2005, as further amended by the Omnibus Amendment with respect
thereto, dated as of March 24, 2006, as further amended by the Omnibus Amendment
with respect thereto, dated as of March 23, 2007 and as further amended by the
Omnibus Amendment with respect thereto, dated as of July 26, 2007 (as so amended
and as further amended, supplemented, restated or otherwise modified and in
effect from time to time, the “Series 2004-1 Supplement”);

 

WHEREAS, USSR, the Servicer, Falcon, JPMorgan Chase Bank and the Trustee are
parties to that certain Series 2003-1 Supplement, dated as of March 28, 2003, to
the Pooling Agreement, as amended by the Omnibus Amendment with respect thereto,
dated as of March 26, 2004, as further amended by the Omnibus Amendment with
respect thereto, dated as of March 25, 2005, as further amended by the Omnibus
Amendment with respect thereto, dated as of March 24, 2006, as further amended
by the Omnibus Amendment with respect thereto, dated as of March 23, 2007 and as
further amended by the Omnibus Amendment with respect thereto, dated

 

--------------------------------------------------------------------------------


 

as of July 26, 2007 (as so amended and as further amended, supplemented,
restated or otherwise modified and in effect from time to time, the
“Series 2003-1 Supplement”);

 

WHEREAS, USSR, the Servicer, PNC, Market Street and the Trustee are parties to
that certain Second Amended and Restated Series 2000-2 Supplement, dated as of
March 28, 2003, to the Pooling Agreement, as amended by the Omnibus Amendment
with respect thereto, dated as of March 26, 2004, as further amended by the
Omnibus Amendment with respect thereto, dated as of March 25, 2005, as further
amended by the Omnibus Amendment with respect thereto, dated as of March 24,
2006, as further amended by the Omnibus Amendment with respect thereto, dated as
of March 23, 2007 and as further amended by the Omnibus Amendment with respect
thereto, dated as of July 26, 2007 (as so amended and as further amended,
supplemented, restated or otherwise modified and in effect from time to time,
the “Series 2000-2 Supplement”);

 

WHEREAS, each of the parties hereto now desires to amend each of the Pooling
Agreement, the Series 2004-1 Supplement, the Series 2003-1 Supplement and the
Series 2000-2 Supplement (collectively, the “Amended Documents”), in each case,
subject to the terms and conditions hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                            Definitions Used Herein.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth for such terms in the Pooling Agreement or, if not
defined therein, the Series 2004-1 Supplement, Series 2003-1 Supplement or
Series 2000-2 Supplement, as applicable.

 

Section 2.                                            Amendments to the
Series 2004-1 Supplement. Immediately upon the satisfaction of each of the
conditions precedent set forth in Section 6 of this Omnibus Amendment, the
Series 2004-1 Supplement is hereby amended, effective as of the date first
written above, as follows:

 

(a)                                  by amending and restating the definition of
“Accrual Period” appearing in Section 1.1 thereof as follows:

 

“Accrual Period” shall mean the period from and including the first day of each
calendar month to and including the last day of such calendar month, provided
that the final Accrual Period hereunder shall terminate on the date of the final
payment made hereunder on the VFC Certificate.

 

3

--------------------------------------------------------------------------------


 

(b)                                 by amending and restating the definition of
“Commitment Expiry Date” appearing in Section 1.1 thereof as follows:

 

“Commitment Expiry Date” shall mean March 20, 2009 (as may be extended for up to
an additional 364 days from time to time in writing by the Committed Purchaser
and the Administrator in their sole discretion).

 

(c)                                  by amending and restating the definition of
“Commitment Termination Date” appearing in Section 1.1 thereof as follows:

 

“Commitment Termination Date” shall mean the earlier to occur of (i) the date on
which the Purchase Limit has been reduced to zero pursuant to Section 2.8 of
this Supplement, and (ii) March 18, 2011.

 

(d)                                 by amending and restating the definition of
“Rate Period” appearing in Section 1.1 thereof as follows (solely for
convenience, changed language is italicized):

 

“Rate Period” shall mean, unless otherwise agreed by the Administrator and the
Company, with respect to any Funding Tranche, (i) initially the period
commencing on (and including) the date of the initial purchase or funding of
such Funding Tranche and ending on (but excluding) the first day of the next
following calendar month, and (ii) thereafter each period commencing on (and
including) the first day of each calendar month and ending on the first day of
the next following calendar month; provided, that:

 

(A)                              any Rate Period with respect to any Funding
Tranche not funded at the CP Rate which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day;
provided, however, if Yield in respect of such Rate Period is computed by
reference to the Euro-Rate, and such Rate Period would otherwise end on a day
which is not a Business Day, and there is no subsequent Business Day in the same
calendar month as such day, such Rate Period shall end on the next preceding
Business Day;

 

(B)                                in the case of any Rate Period for any
Funding Tranche which commences before the occurrence of an Early Amortization
Event and would otherwise end on a date occurring after the occurrence of an
Early Amortization Event, such Rate Period shall end on the date of the
occurrence of an Early Amortization Event and the duration of each Rate Period
which commences on or after the occurrence of an Early Amortization Event shall
be of such duration as shall be selected by the Administrator; and

 

4

--------------------------------------------------------------------------------


 

(C)                                any Rate Period in respect of which Yield is
computed by reference to the CP Rate may be terminated at the election of, and
upon notice thereof to the Company and the Servicer by, the Administrator any
time, in which case the Funding Tranche allocated to such terminated Rate Period
shall be allocated to a new Rate Period commencing on (and including) the date
of such termination and ending on (but excluding) the first day of the next
following calendar month and shall accrue Yield at the Alternate Rate.

 

(e)                                  by amending and restating paragraphs
(b) and (c) of Section 2.9 as follows (solely for convenience, changed language
is italicized):

 

(b)                            The Servicer shall distribute pursuant to
subsection 3A.6(b), from amounts on deposit in the Series 2004-1 Collection
Sub-account, to the Administrator, for the account of the Committed Purchaser,
on each Distribution Date, a commitment fee with respect to the Accrual Period
most recently ended on or prior to such date (the “Commitment Fee”) at the
Commitment Fee Rate of the average daily excess of 102% of the Purchase Limit
over the average Series 2004-1 Purchaser Invested Amount during such Accrual
Period for the actual number of days in such Accrual Period. The Commitment Fee
shall be payable (i) monthly in arrears on each Distribution Date for such
Accrual Period and (ii) on the Facility Termination Date. To the extent that
funds on deposit in the Series 2004-1 Collection Sub-account at any such date
are insufficient to pay the Commitment Fee due on such date, the Servicer shall
so notify the Company and the Company shall immediately pay the Administrator
the amount of any such deficiency.

 

(c)                             The Servicer shall distribute pursuant to
subsection 3A.6(b), from amounts on deposit in the Series 2004-1 Collection
Sub-account, to the Administrator, for the account of the Committed Purchaser,
on each Distribution Date, a utilization fee (the “Utilization Fee”) with
respect to the Accrual Period most recently ended on or prior to such date at
the Utilization Fee Rate of the average daily Series 2004-1 Purchaser Invested
Amount during such period for the actual number of days in such Accrual Period.
The Utilization Fee shall be payable (i) monthly in arrears on each Distribution
Date for such Accrual Period and (ii) on the Facility Termination Date. To the
extent that funds on deposit in the Series 2004-1 Collection Sub-account at any
such date are insufficient to pay the Utilization Fee due on such date, the
Servicer shall so notify the Company and the Company shall immediately pay the
Administrator the amount of any such deficiency.

 

5

--------------------------------------------------------------------------------


 

(f)                                    by amending and restating the first
sentence of paragraph (a) of Section 3A.4 as follows (solely for convenience,
added language is italicized):

 

On or before the Business Day preceding the each Distribution Date, the
Administrator shall notify the Servicer and the Trustee of the Series 2004-1
Monthly Interest Amount for the most recent Accrual Period ending on or before
the related Distribution Date.

 

(g)                                 by amending and restating the first sentence
of paragraph (c) of Section 3A.4 as follows (solely for convenience, added
language is italicized):

 

On each Distribution Date, the Servicer shall determine the excess, if any (the
“Interest Shortfall”), of (i) the Series 2004-1 Monthly Interest for the most
recent Accrual Period ending on or before such Distribution Date over (ii) the
amount which will be available to be distributed to the Purchasers on such
Distribution Date in respect thereof pursuant to this Supplement.

 

Section 3.                                            Amendments to the
Series 2003-1 Supplement. Immediately upon the satisfaction of each of the
conditions precedent set forth in Section 6 of this Omnibus Amendment,
Section 1.1 of the Series 2003-1 Supplement is hereby amended, effective as of
the date first written above, as follows:

 

(a)                                  by amending and restating the definition of
“Commitment Expiry Date” as follows:

 

“Commitment Expiry Date” shall mean March 20, 2009 (as may be extended for up to
an additional 364 days from time to time in writing by Initial Purchaser, the
Funding Agent and the APA Banks).

 

(b)                                 by amending and restating the definition of
“Commitment Termination Date” as follows:

 

“Commitment Termination Date” shall mean the earliest to occur of (i) the date
on which the Aggregate Commitment Amount has been reduced to zero pursuant to
Section 2.7 of this Supplement, (ii) the Commitment Expiry Date, (iii) the
Optional Termination Date, (iv) the date on which the Early Amortization Period
is declared to commence or automatically commences and (v) March 18, 2011.

 

Section 4.                                            Amendments to the
Series 2000-2 Supplement. Immediately upon the satisfaction of each of the
conditions precedent set forth in Section 6 of this

 

6

--------------------------------------------------------------------------------


 

Omnibus Amendment, Section 1.1 of the Series 2000-2 Supplement is hereby
amended, effective as of the date first written above, as follows:

 

(a)                                  by amending and restating the definition of
“Accrual Period” appearing in Section 1.1 thereof as follows:

 

“Accrual Period” shall mean the period from and including the first day of each
calendar month to and including the last day of such calendar month, provided
that the final Accrual Period hereunder shall terminate on the date of the final
payment made hereunder on the VFC Certificate.

 

(b)                                 by amending and restating the definition of
“Commitment Expiry Date” as follows:

 

“Commitment Expiry Date” shall mean March 20, 2009 (as may be extended for up to
an additional 364 days from time to time in writing by the Committed Purchaser
and the Administrator in their sole discretion).

 

(c)                                  by amending and restating the definition of
“Commitment Termination Date” as follows:

 

“Commitment Termination Date” shall mean the earlier to occur of (i) the date on
which the Purchase Limit has been reduced to zero pursuant to Section 2.8 of
this Supplement, and (ii) March 18, 2011.

 

(d)                                      by amending and restating the
definition of “Rate Period” appearing in Section 1.1 thereof as follows (solely
for convenience, changed language is italicized):

 

“Rate Period” shall mean, unless otherwise agreed by the Administrator and the
Company, with respect to any Funding Tranche, (i) initially the period
commencing on (and including) the date of the initial purchase or funding of
such Funding Tranche and ending on (but excluding) the first day of the next
following calendar month, and (ii) thereafter each period commencing on (and
including) the first day of each calendar month and ending on the first day of
the next following calendar month; provided, that:

 

(A)                              any Rate Period with respect to any Funding
Tranche not funded at the CP Rate which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day;
provided, however, if Yield in respect of such Rate Period is computed by
reference to the Euro-Rate, and such Rate Period would otherwise end on

 

7

--------------------------------------------------------------------------------


 

a day which is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Rate Period shall end on the next
preceding Business Day;

 

(B)                                in the case of any Rate Period for any
Funding Tranche which commences before the occurrence of an Early Amortization
Event and would otherwise end on a date occurring after the occurrence of an
Early Amortization Event, such Rate Period shall end on the date of the
occurrence of an Early Amortization Event and the duration of each Rate Period
which commences on or after the occurrence of an Early Amortization Event shall
be of such duration as shall be selected by the Administrator; and

 

(C)                                any Rate Period in respect of which Yield is
computed by reference to the CP Rate may be terminated at the election of, and
upon notice thereof to the Company and the Servicer by, the Administrator any
time, in which case the Funding Tranche allocated to such terminated Rate Period
shall be allocated to a new Rate Period commencing on (and including) the date
of such termination and ending on (but excluding) the first day of the next
following calendar month and shall accrue Yield at the Alternate Rate.

 

(e)                                  by amending and restating paragraphs
(b) and (c) of Section 2.9 as follows (solely for convenience, changed language
is italicized):

 

(b)                                 The Servicer shall distribute pursuant to
subsection 3A.6(b), from amounts on deposit in the Series 2000-2 Collection
Sub-account, to the Administrator, for the account of the Committed Purchaser,
on each Distribution Date, a commitment fee with respect to the most recent
Accrual Period ending on or prior to such date (the “Commitment Fee”) at the
Commitment Fee Rate of the average daily excess of 102% of the Purchase Limit
over the average Series 2000-2 Purchaser Invested Amount during such Accrual
Period for the actual number of days in such Accrual Period. The Commitment Fee
shall be payable (i) monthly in arrears on each Distribution Date and (ii) on
the Facility Termination Date. To the extent that funds on deposit in the
Series 2000-2 Collection Sub-account at any such date are insufficient to pay
the Commitment Fee due on such date, the Servicer shall so notify the Company
and the Company shall immediately pay the Administrator the amount of any such
deficiency.

 

(c)                                  The Servicer shall distribute pursuant to
subsection 3A.6(b), from amounts on deposit in the Series 2000-2 Collection
Sub-account, to the Administrator, for the account of the Committed Purchaser,
on each Distribution Date, a utilization fee (the “Utilization Fee”) with
respect to the

 

8

--------------------------------------------------------------------------------


 

Accrual Period most recently ended on or prior to such date at the Utilization
Fee Rate of the average daily Series 2000-2 Purchaser Invested Amount during
such period for the actual number of days in such Accrual Period. The
Utilization Fee shall be payable (i) monthly in arrears on each Distribution
Date for such Accrual Period and (ii) on the Facility Termination Date. To the
extent that funds on deposit in the Series 2000-2 Collection Sub-account at any
such date are insufficient to pay the Utilization Fee due on such date, the
Servicer shall so notify the Company and the Company shall immediately pay the
Administrator the amount of any such deficiency.

 

(f)                                    by amending and restating the first
sentence of paragraph (a) of Section 3A.4 as follows (solely for convenience,
added language is italicized):

 

On or before the Business Day preceding the each Distribution Date, the
Administrator shall notify the Servicer and the Trustee of the Series 2000-2
Monthly Interest Amount for the most recent Accrual Period ending on or before
the related Distribution Date.

 

(g)                                 by amending and restating paragraph (c) of
Section 3A.4 as follows (solely for convenience, added language is italicized):

 

On each Distribution Date, the Servicer shall determine the excess, if any (the
“Interest Shortfall”), of (i) the Series 2000-2 Monthly Interest for the most
recent Accrual Period ending on or before such Distribution Date over (ii) the
amount which will be available to be distributed to the Purchasers on such
Distribution Date in respect thereof pursuant to this Supplement. If the
Interest Shortfall with respect to the Accrual Period ended most recently on or
prior to any Distribution Date is greater than zero, an additional amount
(“Additional Interest”) equal to the product of (A) the number of days until
such Interest Shortfall shall be repaid divided by 365 (or 366, as the case may
be), (B) the Base Rate plus 2.0% and (C) such Interest Shortfall (or the portion
thereof which has not been paid to the Committed Purchaser) shall be payable as
provided herein with respect to the VFC Certificates on each Distribution Date
following such Distribution Date to but excluding the Distribution Date on which
such Interest Shortfall is paid to the VFC Certificateholders.

 

(h)                                 by amending and restating clause (iii) of
paragraph (a) of Section 3A.6 as follows (solely for convenience, added language
is italicized):

 

(iii) ratably, to the payment of all accrued and unpaid Series 2000-2 Monthly
Interest payable with respect to the Accrual Period ended most

 

9

--------------------------------------------------------------------------------


 

recently on or prior to such Distribution Date (the “Monthly Interest Payment”),
plus the amount of any Monthly Interest Payment previously due but not
distributed to the Administrator, for further distribution to the Committed
Purchaser on a prior Distribution Date, plus the amount of any Additional
Interest with respect to the Accrual Period ended most recently on or prior to
such Distribution Date and any Additional Interest previously due but not
distributed to the Administrator, for further distribution to the Committed
Purchaser on a prior Distribution Date, plus all accrued and unpaid fees under
the Fee Letter (including the Commitment Fee and the Utilization Fee);

 

Section 5.                                            Amendments to the Pooling
Agreement. Immediately upon the satisfaction of each of the conditions precedent
set forth in Section 6 of this Omnibus Amendment, Section 1.1 of the Pooling
Agreement is hereby amended by amending and restating clause (i) of the
definition of “Eligible Receivable” as follows:

 

(i) (A) it is not a Receivable for which the applicable Seller (or any of its
transferees) has established an offsetting specific reserve (other than a
specific default or loss reserve), provided that a Receivable subject only in
part to the foregoing shall be an Eligible Receivable to the extent not so
subject, and (B) it is not a Receivable for which the applicable Seller (or any
of its transferees) has established a specific default or loss reserve in the
amount of 100% of such Receivable;

 

Section 6.                                            Conditions to
Effectiveness of this Omnibus Amendment. The effectiveness of this Omnibus
Amendment is subject to the satisfaction of the following conditions precedent:

 

(a)                                  Omnibus Amendment. The Trustee shall have
received, on or before the date hereof, executed counterparts of this Omnibus
Amendment, duly executed by each of the parties hereto.

 

(b)                                 Representations and Warranties. As of the
date hereof, both before and after giving effect to this Omnibus Amendment, all
of the representations and warranties of the USS Companies contained in each
Amended Document, as amended hereby and in each other Transaction Document
(other than those that speak expressly only as of a different date) shall be
true and correct in all material respects as though made on the date hereof (and
by its execution hereof, each of the USS Companies shall be deemed to have
represented and warranted such).

 

(c)                                  No Early Amortization Event. As of the date
hereof both before and after giving effect to this Omnibus Amendment, no Early

 

10

--------------------------------------------------------------------------------

 

Amortization Event shall have occurred and be continuing (and by its execution
hereof, each of the USS Companies shall be deemed to have represented and
warranted such).

 

(d)           Payment of Fees. The USS Companies shall have paid all costs, fees
and expenses due and owing, by any of them, pursuant to the Fee Letter.

 

Section 7                Miscellaneous.

 

(a)           Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of any Amended
Document or of any other instrument or agreement referred to therein; or
(ii) prejudice any right or remedy which any of the Trustee, the Funding Agent,
Falcon, PNC, Fifth Third or Market Street may now have or may have in the future
under or in connection with any Amended Document, as amended hereby or any other
instrument or agreement referred to therein. Each reference in the Series 2004-1
Supplement to “this Supplement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the “Series 2004-1
Supplement” shall mean the Series 2004-1 Supplement as amended hereby. Each
reference in the Series 2003-1 Supplement to “this Supplement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the “Series 2003-1 Supplement” shall mean the Series 2003-1
Supplement as amended hereby. Each reference in the Series 2000-2 Supplement to
“this Supplement,” “herein,” “hereof” and words of like import and each
reference in the other Transaction Documents to the “Series 2000-2 Supplement”
shall mean the Series 2000-2 Supplement as amended hereby. This Omnibus
Amendment shall be construed in connection with and as part of each Amended
Document, as amended hereby, respectively, and all terms, conditions,
representations, warranties, covenants and agreements set forth in each such
agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

(b)           Transaction Documents. This Omnibus Amendment is a Transaction
Document executed pursuant to the Amended Documents and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

(c)           Costs, Fees and Expenses. The USS Companies agree to reimburse
each of the Trustee, the Funding Agent, Falcon, PNC, Fifth Third and Market
Street on demand for all costs, fees and expenses (including the reasonable

 

11

--------------------------------------------------------------------------------


 

fees and expenses of counsels to each of the Trustee, the Funding Agent, Falcon,
PNC, Fifth Third and Market Street) incurred in connection with the preparation,
execution and delivery of this Omnibus Amendment.

 

(d)           Counterparts. This Omnibus Amendment may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

 

(e)           Severability. If any one or more of the covenants, agreements,
provisions or terms of this Omnibus Amendment shall for any reason whatsoever be
held invalid, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Omnibus Amendment and shall in no way affect the validity or
enforceability of the other provisions of this Omnibus Amendment.

 

(f)            GOVERNING LAW. THIS OMNIBUS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(g)           On the date hereof, (i) Fifth Third is the holder of one hundred
percent of the interest in the Series 2004-1 Supplement VFC Certificate,
(ii) Falcon is the holder of one hundred percent of the interest in the
Series 2003-1 Supplement VFC Certificate and (iii) Market Street is the holder
of one hundred percent of the interest in the Series 2000-2 Supplement VFC
Certificate. Each of Fifth Third, Falcon and Market Street hereby authorizes and
directs the Trustee (as defined in each Supplement) to execute and deliver this
Omnibus Amendment.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

 

 

USS RECEIVABLES COMPANY, LTD.

 

 

 

 

 

By:

/s/ Victoria J. Reich

 

Name:

Victoria J. Reich

 

Title:

President

 

 

 

UNITED STATIONERS FINANCIAL SERVICES LLC, as Servicer under and as defined in
the Pooling Agreement and the Supplements

 

 

 

 

 

By:

/s/ Victoria J. Reich

 

Name:

Victoria J. Reich

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Administrator and Committed Purchaser under and as defined
in the Series 2004-1 Supplement

 

 

 

 

 

By:

/s/ Brian Gardner

 

Name:

Brian Gardner

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE, NA (Main Office
Chicago)), individually as the sole APA Bank and as Funding Agent under and as
defined in the Series 2003-1 Supplement

 

 

 

 

 

 

By:

/s/ David Whiting

 

Name:

David Whiting

 

Title:

Vice President

 

 

 

FALCON ASSET SECURITIZATION COMPANY LLC, as Initial Purchaser under and as
defined in the Series 2003-1 Supplement

 

By:

JPMorgan Chase Bank, N.A. (successor by Merger to Bank One, NA (Main Office
Chicago)),

 

Its:

Attorney-In-Fact

 

 

 

 

 

 

 

By:

/s/ David Whiting

 

Name:

David Whiting

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator under and as defined in the
Series 2000-2 Supplement

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name:

William P. Falcon

 

Title:

Vice President

 

 

 

MARKET STREET FUNDING LLC, as Committed Purchaser under and as defined in the
Series 2000-2 Supplement

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator under and as defined in the
Series 2000-2 Supplement

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MARKET STREET FUNDING LLC, as Committed Purchaser under and as defined in the
Series 2000-2 Supplement

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A. (successor in interest to JPMORGAN
CHASE BANK, N.A.), as Trustee

 

 

 

 

 

By:

/s/ Bill Marshall

 

Name:

Bill Marshall

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 
